                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                         AT LOUISVILLE


      UNITED STATES OF AMERICA                                                              PLAINTIFF

      v.                                               CRIMINAL ACTION NO. 3:17-CR-180-CRS

      Tsung Min YU                                                                        DEFENDANT


                                       MEMORANDUM OPINION

 I.           Introduction

              This case is before the Court on Defendant Tsung Min Yu’s motion to suppress (DN 17),

      the report and recommendation of Magistrate Judge Colin H. Lindsay on that motion (the

      “Report”) (DN 38), and objections filed thereto (DN 39). Yu objects to the magistrate’s decision

      not to suppress evidence of a gun found under Yu’s pillow. In doing so, he argues that the

      officers were without authority to make the arrest and that the statements leading the officers to

      the gun were made involuntarily. The first argument was not reached by the magistrate because

      he found it to be untimely. The Court disagrees with that conclusion but, on the merits, agrees

      that the gun should not be suppressed, since the United States has represented that a valid

      warrant existed. As to the second argument, the Court finds the statements voluntarily made and

      insufficient to warrant suppression. Therefore, the Court will accept and adopt the Report as

      supplemented by this opinion, overrule the objections in part, and sustain the objections in part.

      As a result, the Court will grant the motion to suppress in part and deny the motion to suppress in

      part.

II.           Factual Background and Procedural History

              Yu makes no objections to the factual findings of the magistrate. Therefore, the Court

      adopts and repeats the factual findings of the magistrate in whole:

                                                       1
         On December 5, 2017, Immigration and Customs Enforcement (“ICE”)
Deportation Officers John Cloyd (“Officer Cloyd”) and Jeremy Bacon (“Officer
Bacon”) and ICE Supervisory Detention and Deportation Officer Michael Huffines
(“Officer Huffines”) arrested Yu at a residence located at 3530 Leith Lane in
Louisville, Kentucky. (DN 28, at PageID # 68-69, 74, 98.) Yu had been referred to
another Deportation Officer, Joseph Phelps, by the Citizens and Immigration
Services Fraud Unit as a “visa overstay,” meaning that Yu been granted temporary
permission to enter the United States, but had stayed in the country past the date he
was supposed to leave. (Id. at 69.) Specifically, Yu had arrived in the United States
on June 16, 2008 and was supposed to depart by December 15, 2008. (Id. at 73.)
         The Officers arrived at the Leith Lane residence to arrest Yu at 6:00 A.M.
and observed a black Lexis registered to Yu parked in the driveway. (Id. at 74-75.)
The Officers set up surveillance to see if Yu left the residence and watched for
approximately an hour before approaching the door around 7:00 A.M. (Id. at 75-
76, 126.) The Officers were wearing khaki or cargo pants, bulletproof vests marked
“ICE” and “police,” and had weapons holstered on their hips. (Id. at 77, 130, 164.)
Officer Cloyd went to the door to knock while Officer Bacon stayed near the porch
steps. (Id. at 76, 126, 161-62.) Officer Huffines remained in the driveway where he
could see both Officers Cloyd and Bacon and the rear of the residence in case
anyone decided to flee. (Id.)
         When Officer Cloyd knocked, a woman, who was later identified as
Charlotte Klimczak (“Klimczak”), Yu’s Aunt, answered the door. (Id. at 70-71, 77-
78, 126-27.) Officer Cloyd told Klimczak that they were the police, and in response
to Officer Cloyd’s questions, Klimczak stated that she lived in the house with her
niece and nephew. (Id. at 78, 127-28.) Officer Cloyd asked her nephew’s name, and
she replied, “Tsung Yu.” (Id. at 78.) When Officer Cloyd asked if she would get
her nephew, she agreed. (Id. at 78-79, 128.) While Klimczak spoke with Officer
Cloyd through the closed storm door, the tone of the entire conversation was casual.
(Id. at 78-79, 100.)
         Klimczak was gone briefly before she returned to the door with a male who
appeared to be Yu. (Id. at 79-80, 129.) While the Officers had a picture of Yu from
his visa application taken approximately eleven years ago, the picture was outdated.
Officers had also looked at a current photo of Yu on Facebook before going to the
Leith Lane address, but needed to verify Yu’s identity prior to arresting him. (Id. at
80-81.) Accordingly, Officer Cloyd identified himself as police and asked Yu who
he was. (Id. at 81, 129.) Yu stated that his name was David. (Id.) Officer Cloyd
asked if Yu had any identification, to which Yu replied that it was in his bedroom.
(Id.) Officer Cloyd asked if Yu could get his ID and as Yu began to turn to go in
the house, Officer Cloyd asked permission to follow Yu into the house. (Id.) Yu
said yes. (Id. at 81-82, 129.) Officer Cloyd did not demand entrance to the home
and did not sense any hesitation in Yu’s voice or get any indication that Yu did not
want Officer Cloyd to follow Yu inside. (Id. at 82, 129-30.) Klimczak, who was
still standing there as Officers Cloyd and Bacon spoke with Yu, likewise did not
object to the Officers entering her home. (Id. at 82-83, 130.)
         Once inside the house, Yu opened a door, and started to go downstairs. (Id.
at 83, 131.) When Officer Cloyd asked Yu if they could follow him downstairs, Yu

                                          2
       said yes. (Id.) Officer Cloyd sensed no hesitation in Yu’s voice. (Id. at 83.) Officer
       Huffines remained upstairs with Klimczak. (Id. at 162.) At the bottom of the stairs,
       in what appeared to be a bedroom, Yu went to the dresser and produced to Officers
       Cloyd and Bacon an international driver’s license identifying him as Tsung Min
       Yu. (Id. at 84, 87, 132-33.) Officer Cloyd asked Yu why Yu had stated his name
       was David, and Yu responded that David was just a name he went by since he came
       to the United States. (Id. at 87.) However, Yu confirmed that he was Tsung Min
       Yu. (Id.) Yu also indicated that he had a passport in his car, but was not permitted
       to go get it at that time. (Id. at 102, 133.)
               Officer Cloyd asked Yu to sit on the edge of his bed, and in response to
       questions from Cloyd, Yu admitted that he was in the United States illegally and
       had overstayed his visa. (Id. at 87, 71.) Officer Cloyd then told Yu that the Officers
       were with immigration and Yu was going to have to come down to the office with
       them to do some paperwork, for fingerprints, and to get a court date. (Id. at 87, 103,
       133.) However, Officer Bacon also testified that Cloyd told Yu he was being placed
       under arrest. (Id. at 145.) Whether Officer Cloyd explicitly told Yu he was under
       arrest or not, both Officers Cloyd and Bacon unequivocally testified that Yu was in
       fact under arrest at this point. (Id. at 103-104, 108, 116, 145, 149.)
               Yu asked the Officers if it was okay to get dressed before he went with
       them, and they agreed to permit him to do so. (Id. at 88, 133-34.) As Yu began to
       stand up, Officer Bacon asked him if there were any weapons or anything that could
       harm the Officers in the room. (Id. at 88, 134-35.) It is undisputed that Yu had not
       yet received Miranda warnings at the time he was asked this question. (DN 32, at
       PageID # 191; DN 33, at PageID # 201-03, 211; DN 28, at PageID # 106, 152-53,
       175, 177.) In response, Yu stated that there was a gun under the pillow on the bed,
       and Officer Bacon, who was standing right next to the pillow, flipped the pillow
       over and saw a small, Smith and Wesson handgun. (Id. at 88-89, 134-35.) Yu was
       immediately placed in handcuffs for officer safety. (Id. at 89-90, 137.) Yu did not
       resist or fight in any way and was cooperative and compliant with the Officers. (Id.
       at 90.) Yu was charged with being an unlawful alien in possession of a firearm in
       violation of 18 U.S.C. §§ 922(g)(5)(A), 924(a)(2). (DN 1.)
               Additional testimony was presented at the hearing regarding what happened
       after Yu was placed in handcuffs, including testimony regarding Yu being
       mirandized, waiving his Miranda protections, and the Officers finding ammunition
       and a second gun. Yu also made statements regarding where he had purchased the
       guns and why he had them.

DN 38 at 1–4.

       Yu filed his motion to suppress on November 20, 2018. DN 17. The United States, with

an extension of time from the Court (DN 22), responded on May 10, 2018. DN 21. Yu replied on

May 16, 2018. DN 23. The motion to suppress was referred to the magistrate on May 22, 2018.

DN 24. The magistrate conducted an evidentiary hearing on August 10, 2018 and permitted the


                                                 3
       parties to file post-hearing briefs. Both Yu and the United States submitted briefs. DNs 32, 33.

       The United States also submitted a response to Yu’s brief. DN 34. The magistrate issued his

       Report on November 20, 2018. DN 38. Yu filed objections December 4, 2018. DN 39.

III.           Legal Standard

               The Court makes a de novo determination of the proposed findings or recommendations

       of the magistrate to which the parties have objected. 28 U.S.C. § 636(b)(1)(C); FED. R. CRIM. P.

       59(b)(3). To the extent that no objection is filed, the arguments are waived. Thomas v. Arn, 728

       F.2d 813, 815 (6th Cir. 1984), aff’d, 474 U.S. 140, 147–48 (1985).

IV.            Discussion

               The magistrate recommended that the motion to suppress be granted in part and denied in

       part. DN 38. Specifically, he recommended that Yu’s motion be: denied as moot as to any

       statements made by Yu after he was handcuffed, the ammunition, and the second gun found in

       Yu’s bedroom, with leave to refile the motion if the United States seeks to introduce the

       evidence1; granted as to Yu’s statement regarding the gun under his pillow made after he was

       arrested; and denied as to the gun found under Yu’s pillow. DN 38 at 14–15. The United States

       filed no objections. Yu objected only to the magistrate’s conclusion regarding the first gun,

       which was found under Yu’s pillow. DN 39. Therefore, the Court constrains its de novo review

       to that issue.

               In his objections, Yu offers two grounds for excluding the gun. First, Yu urges that the

       officers lacked statutory authority to arrest Yu and that the gun should be excluded as fruit of the

       poisonous tree. Second, Yu argues that the statement regarding the location of the gun was given


       1
        The magistrate noted that the United States “conceded that all statements made by Yu after he was handcuffed, as
       well as the ammunition and second gun found, should be suppressed.” DN 38 at 5. He construed those concessions
       as notice that the United States would not introduce that evidence and, on that ground, denied the motion as moot.
       Id.

                                                                4
involuntarily and that, as a result, the physical evidence obtained as a result must also be

excluded.

       i.      Lack of Statutory Authority

       The Attorney General is permitted to arrest aliens pending deportation proceedings with

an administrative warrant. 8 U.S.C. § 1226. See also Abel v. United States, 362 U.S. 217, 232–34

(1960) (discussing the history of administrative warrants in immigration). ICE agents may also

effectuate an arrest without a warrant, as relevant to this case, when (1) they encounter an alien

who is present in the United States illegally and is likely to escape before a warrant can be issued

for his arrest, 8 U.S.C. § 1357(a)(2), or (2) the agents witness a person committing another crime

in their presence, 8 U.S.C. § 1357(a)(5)(A).

       Yu’s argument is that he was arrested without a warrant prior to the questioning

regarding the guns. DN 39 at 1. Therefore, he argues, his arrest must be based on § 1357(a)(2),

rather than § 1357(a)(5)(A), because the officers were not aware of the presence of the guns. Id.

As to § 1357(a)(2), he further argues that the officers would not be able to demonstrate that Yu

was “likely to escape before a warrant can be obtained for his arrest” as required by the statute.

Id. As a result, he concludes that his arrest was undertaken outside of the agents’ statutory

authority.

       The magistrate declined to consider the argument because, in his view, it was not raised

in the initial motion to suppress or the reply. DN 38 at 6. Yu argues that is a mischaracterization

because he brought up the confusion regarding his arrest in his motion to suppress. See DN 17 at

1 (“some documents claim that Mr. Yu was under arrest before being asked about weapons, and

others state that he was arrested after being asked about weapons”). It was not until the hearing,




                                                  5
he argues, that the officers all testified that Yu was under arrest prior to being asked about the

weapons.

         Yu appears to be correct on the threshold issue. Yu originally raised the issue in his

motion to suppress, though not couched in the same terms as presented in his post-hearing brief.

The confusion regarding the timing and reasoning for his arrest was unclear at the discovery

stage and necessitated a factual hearing by the magistrate. It was only at the hearing that the

events surrounding the arrest became clearer. For those reasons, the magistrate erred in declining

to consider the argument. Regardless, the Court may consider arguments untimely made if the

party so requesting shows good cause. FED. R. CRIM. P. 12(c)(3). The factual issues referenced

above that necessitated the hearing provide this good cause. Further, the United States had the

opportunity to respond (DN 34) and would not be prejudiced by the Court considering the

argument.

         The argument in the motions and post-hearing briefs revolved around what statute would

apply to the warrantless search of Yu.2 However, counsel for the United States represented that

an immigration arrest warrant had been issued under the administrative regulations governing

such procedures, DN 28 at 3, and Yu’s counsel stated on the record that he understood an

immigration warrant existed, Id. at 4. Further, Cloyd testified that he had an immigration warrant




2
  In that respect, the United States had argued in its’ post-trial brief that “Yu was not arrested for this immigration
violation, rather, he was arrested for being an alien in possession of a firearm in violation of 18 U.S.C. §
922(g)(5)(A), which Officer Cloyd had authority to do pursuant to []8 U.S.C. § 1357(a)(5)(A).” DN 34 at 4.
However, it was the “uncontradicted testimony of the Officers that Yu was under arrest at the time he was
questioned about weapons.” DN 38 at 11. The magistrate’s description of the encounter confirmed that testimony.
See Id. (“Yu was not free to leave the room or the presence of the Officers.”). Therefore, since the arrest had
occurred prior to the officers asking or learning about the weapons, the arrest cannot be justified by reference to the
firearm charge or § 1357(a)(5)(A). The United States asserts that, if Cloyd were given the opportunity to testify
again, he would demonstrate that Yu was “likely to escape before a warrant can be obtained for his arrest” to satisfy
§ 1357(a)(2). Given the Court’s holding, further fact-finding is not necessary. However, were some deficiency to
exist in the warrant such that the officers were forced to rely on § 1357(a)(2), an additional hearing would likely be
necessary.

                                                           6
for Yu’s arrest. Id. at 25. Such a warrant would authorize the arrest of Yu for immigration

violations, though not the entry into the apartment. Having found that the entry into the

apartment was already consensual, there was no constitutional issue presented by the officers

confirming Yu’s identity and then arresting him.

       An arrest pursuant to a valid administrative warrant permits the officer to conduct a

search incident to arrest akin to that following execution of a judicially-issued arrest warrant.

Abel, 362 U.S. at 235–37. The officer is then permitted to search for weapons or evidence “on

the accused’s person or under his immediate control.” Chimel v. California, 395 U.S. 752, 764

(1969). This would include underneath the pillow on the bed where Yu was sitting, particularly

once the officers had knowledge of the presence of firearms. On this point, Abel is factually

similar. There, agents conducted a search for weapons and documents in Abel’s hotel room

following his arrest. Abel, 326 U.S. at 223-24. In the course of that search, the agents discovered

various items later used as evidence in Abel’s prosecution for espionage. Id. at 219-20. The

Court held that this evidence was admissible in that trial, notwithstanding that the seized articles

were unrelated to the immigration offense for which the administrative warrant was issued. Id. at

228-30.

       Without a Fourth Amendment violation, there is no poisonous tree. See Wong Sun v.

United States, 371 U.S. 471 (1963). However, to any extent that the officer’s conduct could have

yielded a Fourth Amendment violation, the violation would be sufficiently attenuated by the

valid arrest warrant such that exclusion is not required. Utah v. Strieff, 136 S. Ct. 2056, 2061–62

(2016) (“a valid arrest warrant was a sufficient intervening event to break the causal chain”

between an unlawful seizure and the discovery of evidence of wrongdoing). To ensure that such

a warrant existed, the Court will order the United States to file the administrative warrant used to



                                                  7
arrest Yu within fourteen days of entry of this order. If the United States is unable to do so or the

warrant proves invalid, Yu would be entitled to reinstate his motion to suppress on this issue and

an evidentiary hearing would be required for the United States to attempt to demonstrate that Yu

was “likely to escape before a warrant can be obtained for his arrest.”

       ii.     Involuntary Statements

       The Fifth Amendment’s Self-Incrimination Clause does not protect against

nontestimonial evidence obtained as a result of voluntary statements. United States v. Patane,

542 U.S. 630, 637 (2004). Therefore, failure to give the warnings required by Miranda v.

Arizona, 384 U.S. 436 (1966), does not make subsequent physical evidence automatically

excludable. Patane, 542 U.S. at 644. However, “the physical fruit of actually coerced

statements” are excluded. Id.

       When considering voluntariness of statements, the Court considers the “totality of the

circumstances” to determine whether a statement was the “product of an essentially free and

unconstrained choice by its maker.” Schneckloth v. Bustamonte, 412 U.S. 218, 225 (1973). In

such a scenario, “the government bears the burden of proving by a preponderance of the

evidence that the [statement] was in fact voluntary[ily made].” United States v. Johnson, 351

F.3d 254, 260 (6th Cir. 2003). In determining whether a statement is involuntarily made, the

Sixth Circuit has established three requirements that must be met: “(i) the police activity was

objectively coercive; (ii) the coercion in question was sufficient to overbear the defendant’s will;

and (iii) the alleged police misconduct was the crucial motivating factor in the defendant’s

decision to offer the statement.” United States v. Mahan, 190 F.3d 416, 422 (6th Cir. 1999)

(citation omitted).




                                                  8
       Yu argues he was coerced “by the presence of armed ICE agents in his bedroom while he

was in handcuffs and faced a threat of deportation, without having been informed that he had a

right to remain silent and a right to consult with an attorney.” DN 39 at 2. In making the

argument, Yu relies on LaDuke v. Nelson, 762 F.2d 1318, 1326 (9th Cir. 1985). There, the

Immigration and Naturalization Service (“INS”), the predecessor to ICE, was conducting

farmhouse raids without a warrant, probable cause, or articulable suspicion. Id. at 1321. The

armed INS agents would periodically cordon off migrant housing during early morning or late

evening hours, surround the residences in emergency vehicles with flashing lights, approach the

homes with flashlights, and station officers at all doors and windows to prevent egress before

conducting house-to-house searches. Id. at 1321. This “show of official force” was exacerbated

by the relationship between the government and the “vulnerable . . . migrant workforce”:

       the uniform failure of the agents to advise the occupants of the right to refuse; the
       inherent fear that the residents of the camp have of uniformed officers because of
       their Mexican heritage; the limited lingual and educational background of the
       housing occupants; the early morning or late evening hours of the checks; and the
       occupant’s knowledge of the “power which INS has in dealing with them” as
       opposed to the average citizen.

Id. As a result, the government could not demonstrate that any consent given was voluntary. Id.

at 1329.

       As the Ninth Circuit correctly noted, courts have examined similar factors for

voluntariness. See e.g. Schneckloth v. Bustamonte, 412 U.S. 218, 226, 248 (1973) (considering

“minimal schooling, low intelligence, and the lack of any effective warnings to a person of his

rights,” “the youth of the accused,” “the length of detention,” “the repeated and prolonged nature

of the questioning,” and “the use of physical punishment such as the deprivation of food or

sleep”); United States v. Rodriguez, 525 F.2d 1313, 1316 (10th Cir. 1975) (lack of fluency in

English); United States v. Marshall, 488 F.2d 1169, 1187–89 (9th Cir. 1973) (“overwhelming


                                                 9
     display of authority under the compulsion of the badge and the guns”); Harless v. Turner, 456

     F.2d 1337, 1338 (10th Cir. 1972) (defendant awakened by four officers at 1:45 AM).

            Certainly, Yu was under some pressure as the target of an arrest warrant. That is also

     exacerbated by his immigration status and the Miranda violations occurring during the

     conversation. However, as the magistrate correctly noted, this case is a far cry from LaDuke and

     other cases finding involuntary statements. Rather than being awakened at 1:45 AM surrounded

     by flashing emergency vehicles and many officers with their guns drawn, Klimczak and Yu met

     two officers, without weapons drawn, who remained behind a storm door, at 7:00 AM. DN 38 at

     2. Further, the officers testified that Yu was able to speak and understand English and did not

     hesitate to follow their requests. Id. at 8. The remainder of the encounter appeared to be equally

     calm. As a result, the encounter was not objectively coercive as required by Mahan and, under

     the totality of the circumstances, the government has proved by a preponderance that the

     statement was made voluntarily.

V.          Conclusion

            The arrest was made pursuant to an administrative warrant. Further, any statements made

     were made voluntarily. Therefore, without constitutional violation, suppression is not warranted

     for the first gun. Without objection to the magistrate’s ruling on the other pieces of evidence, the

     Court will adopt those rulings. Therefore, the Court will: deny the motion as to any statements

     made by Yu after he was handcuffed, the ammunition, and the second gun found in Yu’s

     bedroom, with leave to refile the motion if the United States seeks to introduce the evidence;

     grant the motion as to Yu’s statement regarding the gun under his pillow made after he was

     arrested; and deny the motion as to the first gun found under Yu’s pillow, conditioned on the




                                                      10
United States producing a valid administrative arrest warrant within fourteen days of entry of this

opinion and order.


                          January 14, 2019




                                                     Char
                                                        lesR.Si
                                                              mpsonI
                                                                   II,Seni
                                                                         orJudge
                                                        Unit
                                                           edStat
                                                                esDi
                                                                   str
                                                                     ictCour
                                                                           t




                                                11
